Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered March 2, 1987, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of imprisonment of 1 to 3 years, unanimously affirmed.
Defendant’s identification was established beyond a reasonable doubt. When viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), there is no basis to disturb the jury’s resolution of the identification question. The identification testimony of the officer who watched defendant sell two glassine envelopes of cocaine was not impeached to any significant degree. (People v Livingston, 161 AD2d 804, lv denied 76 NY2d 860.) Significantly, both the officer who watched the transaction through binoculars and the arresting officer were acquainted with defendant, who was known to them as "Special’s friend”. Concur—Rosenberger, J. P., Wallach, Asch, Kassal and Smith, JJ.